          Case 1:20-cr-00697-PAE Document 33 Filed 04/01/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     CONSENT PRELIMINARY ORDER
               - v. -                                     OF FORFEITURE/
                                                    :     MONEY JUDGMENT
REGINALD LATIMORE,
                                                    :     20&5697 (PAE)
                        Defendant.
                                                    :
----------------------------------                  x

               WHEREAS, on or about December 28, 2020, REGINALD LATIMORE (the

“Defendant”), was charged in a one-count Information, 20 Cr. 697 (PAE) (the “Information”),

with conspiracy to distribute and possess with intent to distribute mixtures and substances

containing a detectable amount of fentanyl, cocaine, and heroin, in violation of Title 21, United

States Code, Sections 841 (a)(1), 841 (b)(1)(A), 841(b)(1)(B) and 846 (Count One);

               WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting, or derived from, any proceeds obtained, directly

or indirectly, as a result of the offense charged in Count One of the Information, and any and all

property used or intended to be used, in any manner or part to commit or to facilitate the

commission of the offense charged in Count of the Information, including but not limited to a sum

of money in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Information;

               WHEREAS, on or about ____________________, the Defendant pled guilty to

Count One of the Information, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Count One of the Information and

agreed to forfeit to the United States, pursuant to Title 21, United States Code, Section 853, a sum
          Case 1:20-cr-00697-PAE Document 33 Filed 04/01/21 Page 2 of 4




of money equal to $4,500 in United States currency, representing proceeds traceable to the

commission of the offense charged in Count One of the Information;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $4,500 in United States currency representing the amount of proceeds traceable the

offense charged in Count One of the Information that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Brett Kalikow of counsel, and the Defendant, REGINALD LATIMORE and his counsel,

Mitchell C. Elman, Esq., that:

               1.     As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $4,500 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,

REGINALD LATIMORE, and shall be deemed part of the sentence of the Defendant, and shall

be included in the judgment of conviction therewith.

               3.     All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals
          Case 1:20-cr-00697-PAE Document 33 Filed 04/01/21 Page 3 of 4




Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
Case 1:20-cr-00697-PAE Document 33 Filed 04/01/21 Page 4 of 4




  T      "+4                            




                                         
